KNOX, District Judge.
Under the provision of Federal Rules of Civil Procedure, rule 26(a), 28 U.S.C.A. following section 723c, plaintiff does not need the specific authority of this court in order to conduct an examination of the defendant. All that need be done to serve plaintiff’s purpose is to comply with the requirements of Rule 30(a). By following the procedure there outlined, the convenience of the parties involved can better be served than by an order that fixes a date that will be more or less arbitrary, and which may be burdonsome to the litigants and their attorneys. I suggest, therefore, that counsel for the plaintiff confer with the attorneys for the defendant and that they agree upon a time and place for the examination of the defendant. Notice in’ conformity therewith can then be given.
Meanwhile, the court will direct defendant to produce at the time and place of such examination the books, papers and documents specified in Items 1, 2 and 3. The books specified in Item 4, to the extent that they are-relevant and material to plaintiff’s cause of action, shall likewise be produced. Upon the showing presently made, defendant need not produce the books and records called for in Item 5.